ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 09/28/2021, which have been entered. As filed by Applicant: Claims 1-6, 8, 10-15 have been examined. Claims 1-2, 6, 10-11, 13-15 are currently amended. Claims 7 & 9 have been canceled. Claims 16-19 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 2 and 6 for informalities is withdrawn in view of Applicant’s amendments to the claims.

4.	The rejection of claims 13-15 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

5.	The rejection of claims 1-15 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the respective claims.


Response to Arguments
6.	Applicant’s arguments, filed 09/28/2021, with respect to the Office’s rejection of claims 1-15 under 35 U.S.C. 103 set forth in the Non-Final Rejection dated 

Election/Restrictions
7.	This application is in condition for allowance except for the presence of claims 16-19, directed to a use of a corrosion inhibitor package with an acidic composition and method of minimizing pitting corrosion on metal, non-elected without traverse in a reply filed 02/24/2021.  Accordingly, claims 16-19 have been cancelled.


Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brent Johnson on 12/20/2021.
The application has been amended as follows: Cancel claims 16-19.	Claim 1, lines 1-2, change “An alkylsulfonic acid composition comprising a corrosion inhibitor composition, said…” to “An alkylsulfonic acid composition comprising an alkylsulfonic acid and a corrosion inhibitor composition, said…”;
Claim 1, lines 8-9, change “wherein the alkylsulfonic acid composition comprises an alkylsulfonic acid present in an amount ranging from 1 wt% to 50 wt% in water.” to 
Claim 10, line 2, delete the word “which”;
Claim 11, lines 2-3, change “wherein said anionic surfactant selected from the group consisting of iminodicarboxylate including sodium lauriminodipropionate” to “wherein said anionic surfactant is an iminodicarboxylate including sodium lauriminodipropionate.” [Note: Add the missing period at the end of the claim.]


Allowable Subject Matter

9.	Claims 1-6, 8, and 10-15 are allowed.

10.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Vaughn et al. (US 2015/0329767 A1) and Hatchman et al. (US 2015/0126417 A1), for the detailed reasons presented in Applicant’s Remarks filed on 09/28/2021.
In agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest a composition comprising [1] an alkylsulfonic acid, [2] water and [3] corrosion inhibitor composition comprising [3a] an organic compound having at least two aldehyde functional groups, [3b] an anionic surfactant which is a dicarboxylic surfactant, [3c] at least one amphoteric surfactant, [3d] a solvent, and [3e] optionally a propargyl alcohol, as required by independent claim 1.
Vaughn,  Hatchman or other references available as prior art, to arrive at the instantly claimed alkylsulfonic acid composition as a whole with all of its required components in the recited amounts. The present specification explains that this invention realtes to novel alkylsulfonic acid compositions for use at high temperatures (e.g. above 130°C) and providing reduced pitting corrosion (see spec. para. 0002 & 0025-0030).
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 21, 2021